815 F.2d 80
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.SOUTHERN OHIO COAL COMPANY, Petitioner,v.FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION, William E.Brock, Secretary of Labor, United Mine Workers ofAmerica, Respondent.
No. 86-3292.
United States Court of Appeals, Sixth Circuit.
Feb. 25, 1987.

Before MERRITT and MILBURN, Circuit Judges;  and PECK, Senior Circuit Judge.

ORDER

1
On petition to enforce an order of the Federal Mine Safety and Health Review Commission,


2
This cause came on to be heard on the record of the Board, the briefs and oral argument of the parties.  Upon due consideration thereof the Court concludes that the findings and decision of the Commission are supported by substantial evidence on the record as a whole.


3
IT IS THEREFORE ORDERED that the order of the Commission in this case be, and it hereby is, ENFORCED.